Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 8, 2014

                                      No. 04-13-00879-CV

                                      Cresenciano SANCHEZ,
                                             Appellant

                                                 v.

                         WALTER MORTGAGE COMPANY LLC,
                                    Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 10-03-48901-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
       A filing fee of $195.00 was due from appellant Cresenciano Sanchez when this appeal
was filed, but the fee was not paid. See TEXAS SUPREME COURT ORDER REGARDING FEES
CHARGED IN CIVIL CASES IN THE SUPREME COURT AND THE COURTS OF APPEALS AND BEFORE
THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013).
The clerk of the court notified appellant of this deficiency by letter dated December 13, 2013,
and requested payment of the fee by December 23, 2013. The fee remains unpaid.

        In addition, the trial court clerk has filed a notification of late record, stating that the
record, which is due January 13, 2014, will not be timely filed because appellant has not paid or
made arrangements to pay the clerk’s fee to prepare the record, and appellant is not entitled to
the record without paying the fee.

       We therefore order appellant Cresenciano Sanchez must, by January 20, 2014, either:

       (1) provide written proof to this court that he is indigent or otherwise excused by statute
       or the Texas Rules of Appellate Procedure from prepaying fees and costs; see TEX. R.
       APP. P. 20.1 (providing that indigent party who complies with provisions of that rule may
       proceed without advance payment of costs); or

       (2) pay the appellate filing fee to the clerk of this court and provide written proof that he
       has paid the trial court clerk’s fee for preparing the clerk’s record or has made
       arrangements satisfactory to the clerk to pay the fee.
If appellant fails to respond satisfactorily within the time ordered, this appeal will be dismissed.
See TEX. R. APP. P. 5, 37.3(b), 42.3.


                                                     ____________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2014.


                                                     ____________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court